Citation Nr: 1820273	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to November 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue on appeal.

The Veteran seeks service connection for bilateral hearing loss.  Specifically, he contends that he has bilateral hearing loss as a result of an in-service incident in which he received a blow to the head during basic training.

In this regard, the Veteran was afforded a VA examination in July 2014.  The July 2014 VA examiner noted that during a November 1959 examination, the Veteran reported that he noticed a hearing loss about 1 1/2 years ago, which was prior to military enlistment.  The examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of an event in military service and reasoned that the Veteran's hearing loss existed prior to entry into service. 

The Board notes, however, that bilateral hearing loss was not noted on the Veteran's October 1959 examination for entrance onto active duty.  Therefore, the presumption of soundness applies.  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that a) the disease or injury existed prior to service, and b) the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

The Board finds the July 2014 VA examination report inadequate in this regard.  The examiner did not provide an opinion as to whether there was clear and unmistakable evidence that a) the Veteran's bilateral hearing loss existed prior to service, and b) the bilateral hearing loss was not aggravated by service.  Although the examiner found that the bilateral hearing loss "existed prior to service," the examiner did not address the question in terms of clear and unmistakable evidence.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   For this reason, the Board finds that a remand is required to obtain an additional VA examination.

The Board acknowledges that the evidence of record includes a June 2014 private opinion from Dr. R. Whitaker (Dr. Whitaker) that the Veteran has moderate to profound mixed hearing loss AD, severe to profound mixed hearing loss AS; and the conductive component was as likely as not caused by a blow to the head suffered in the military.  However, Dr. Whitaker did not provide a rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination, if necessary, to determine the nature, etiology, and date of onset of the Veteran's bilateral hearing loss.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) State whether the Veteran's bilateral hearing loss clearly and unmistakably existed prior to the Veteran's period of active service.

(b) If the Veteran's bilateral hearing loss existed prior to service, indicate the likelihood that the condition worsened during service, to include from a blow to the head.  In doing so, state whether there is clear and unmistakable evidence that the condition was not aggravated by service.

(c) If the Veteran's bilateral hearing loss did not pre-exist service, provide an opinion as to whether it at least as likely as not that any current hearing loss disability had its onset in or is related to any in-service disease, event, or injury, including noise exposure related to the Veteran's military occupational specialty; or that it manifested within a year of separation from service.  The examiner is asked to specifically discuss the Veteran's contention that he has a hearing loss disability as a result of a blow to the head during basic training which caused ringing in his ears.  The examiner is also asked to discuss the opinion from Dr. Whitaker.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




